COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                                §                 No. 08-15-00335-CR
IN RE: THE STATE OF TEXAS,
                                                §              ORIGINAL PROCEEDING
                Relator.
                                                §                  ON PETITION FOR

                                                §               WRIT OF MANDAMUS

                                       JUDGMENT

       The Court has considered this cause on the State’s motion to dismiss petition for writ of

mandamus, and concludes that the State’s motion should be granted and the petition for writ of

mandamus should be dismissed as moot. We therefore grant the State’s motion and dismiss the

petition for writ of mandamus as moot, in accordance with the opinion of this Court.

       IT IS SO ORDERED THIS 11TH DAY OF DECEMBER, 2015.


                                            STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.